                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVA.NIA

GERALD EDWARDS,
    Plaintiff,

        v.                                             CIVIL ACTION NO. 20-CV-0307

BRIAN HESSENTHALER, et al,
     Defendants.

                                              ORDER

        AND NOW, this;?/4y of February, 2020, upon consideration of Plaintiff Gerald

Edwards's Motion to Proceed In Forma Pauperis (ECF No. 4), and his prose Complaint (ECF

No. 1), it is ORDERED that:

        1.     Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

        2.     The Complaint is DEEMED filed.

        3.     The Complaint is DISMISSED WITH PREJUDICE for the reasons discussed in

the Court's Memorandum.

       4.      The Clerk of Court is DIRECTED to CLOSE this case.

       5.      No later than fourteen days from the date of this Order, Mr. Edwards shall

SHOW CAUSE by filing a "Response to Show Cause Order" not to exceed ten pages stating

why the Court should not enjoin him from filing any new civil actions alleging claims based

upon the same subject matter raised in his prior cases with regard to the citations related to his

property, the proceedings in state court related to those citations, including but not limited to

Commonwealth v. Edwards, CP-09-SA-0000219-2018 (C.P Bucks Cty.), and the conditions of

his related imprisonment at the Bucks County Correctional Facility, including his five-day

imprisonment in April of 2019.
       6.     Should Mr. Edwards fail to file a Response as directed by Paragraph 5, the Court

shall without any further notice enter an order enjoining Mr. Edwards from filing new lawsuits

based on the same subject matter as described in the Court's Memorandum.

                                            BY THE COURT:




                                               2
